DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 23, 2022 has been entered.  Claims 1-20 remain pending in the application.  The previous objections to claims 7-11 are withdrawn in light of applicant's amendment to claims 7 and 8.  The previous 35 USC 112 rejections of claims 3 and 11 are withdrawn in light of applicant’s amendment to claims 3 and 11.
Claim Objections
Claims 15 and 18 are objected to because of the following informalities:  
In claim 15 line 2, “measuring capacitance” should be changed to --measuring a capacitance-- to be grammatically correct.
In claim 15 lines 2-3, “measuring percentage” should be changed to --measuring a percentage-- to be grammatically correct.
In claim 18 line 3, “the gear cavity” should be changed to --a gear cavity-- since this is the first recitation of a “gear cavity”, similar to claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2017/0095117 to Savage in view of U.S. Patent 4,859,161 to Teruyama.
Referring to claims 1-6, Savage teaches a serviceable pump (Figures 12-16), comprising:
a motor (150) disposed at a first end of the serviceable pump (Figures 12-16; paragraph [0225]);
a gear portion (121) disposed at an end of the pump distal to the motor (150), the gear portion (121) including a plurality of interlocking gears (123a, 123b) and a conduit (portion inside 121 which interconnects the gears with the inlet 122 and outlet 124) disposed within the gear portion (121) to circulate fluid through the gear portion (121) by pushing received cooking fluid through the gear portion (121), the gear portion (121) receiving fluid from a fluid suction line (connected to vat 14 via the filter 20) connected to a first side of the gear portion (121) and outputting fluid using a discharge aperture (opening in 124 for main discharge line) connected to a fluid discharge line (portion of 110 between the gear portion 121 and the heat exchanger 130), the gear portion (121) including a cooling loop aperture (connection point of 180 in 124) disposed proximate to the discharge aperture (opening in 124 for main discharge line) (Figures 2, 3 and 12-16; paragraphs [0082], [0083], [0225] and [0234]);
a pump shaft (170) disposed between the motor (150) and the gear portion (121), translating forces from the motor (170) to the gear portion (121) (Figures 12-16; paragraph [0226]);
a cooling loop (180) receiving fluid through the cooling loop aperture (connection point of 180 in 124) to be pushed into the cooling loop (180) at a first end of the cooling loop (180), and to return cooled fluid to the gear portion (121) (Figures 12-16; paragraphs [0233] and [0234]);
a seal assembly (160) connected to the cooling loop (180) and having a seal cavity (166) that allows cooled fluid to flow through the seal cavity (166) and along the pump shaft (170) before the cooled fluid returns to the gear portion (121), the seal assembly including at least one cooling fin (164a) adapted to cool the fluid (Figures 12-16; paragraphs [0232]-[0234] wherein since the fins cool the seal assembly they also cool the fluid inside the assembly),
wherein the fluid is cooking oil (paragraph [0082]),
wherein the gear portion (121) receives cooking oil from the fluid suction line (connected to vat 14 via the filter 20) connected to the first side of the gear portion (121) and outputs fluid to a deep fryer cooking system (paragraphs [0082] and [0083]),
wherein the cooling loop (180) is disposed between the motor (150) and the gear portion (121) and is adapted to cool fluid passing through clearance passages (such as 166) of the serviceable pump (Figures 12-16; paragraphs [0233] and [0234]),
wherein the cooling loop (180) substantially surrounds the pump and motor shaft (170) (Figures 12-16; paragraphs [0233] and [0234]), and
wherein the seal assembly (160) comprises a pump seal housing (164), a pump seal (174) and the pump shaft (170) (paragraph [0228]).
Savage is silent as to lubrication for the pump gears, though it likely is required for the disclosed design.  Teruyama teaches a pump comprising:
a gear portion further including at least one conduit (65, 66, 72, 73) disposed proximate to gears (47, 48) receiving fluid to lubricate the gears (47, 48) when fluid is circulated through the gear portion and a channel (63, 64, 67, 68) disposed beneath at least one gear, the channel receiving at least a portion of the fluid using a pressure created by a movement of the at least one gear (Figures 4-10; col. 5 line 48 - col. 6 line 8, wherein movement of the at least one gear causes a vacuum pressure resulting in the suction of oil into the suction chamber which circulates oil through the conduits and onto the channel).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Savage with the lubrication path taught by Teruyama in order to provide lubrication to the gear portion, which reduces wear, without the need for an external oil pump.
Referring to claims 12 and 16-20, Savage teaches a serviceable pump assembly for circulating a cooking fluid within a controlled cooking system (Figures 12-16; paragraphs [0082] and [0083]), comprising:
a motor (150) disposed at a first end of the serviceable pump (Figures 12-16; paragraph [0225]);
a gear portion (121) operatively coupled to the motor (150) and receiving the cooking fluid from and outputting the cooking fluid to a fluid container (14) of the controlled cooking system, wherein the gear portion (121) comprises a plurality of interlocking gears (123a, 123b) pushing received cooking fluid through the gear portion (121) (Figures 2, 3 and 12-16; paragraphs [0083], [0225] and [0234]);
a cooling loop (180) in fluid connection with the gear portion (121) at a first end of the cooling loop (180), the cooling loop (180) cooling the cooking fluid received from the gear portion (121), the cooling loop (180) connected to a seal assembly (160), the seal assembly (160) including at least one cooling fin (164a) adapted to cool the fluid (Figures 12-16; paragraphs [0232]-[0234] wherein since the fins cool the seal assembly they also cool the fluid inside the assembly),
wherein in a first fluid path the cooking fluid is driven from a pressure side of the serviceable pump through a system loop including a cooking vat (14) of the controlled cooking system and back into a suction side (122) of the serviceable pump for flow through the controlled cooking system, and wherein in a second fluid path a portion of the cooking fluid flows from the gear portion (121) through the cooling loop (180) and back to the gear portion (121) of the serviceable pump (Figures 1, 2, 2a and 12-16; paragraphs [0083]), and 
further comprising the seal assembly (160) with a seal cavity (166) in fluid connection with the cooling loop (180) at a first end of the seal assembly (160) and the gear portion (121) at a second end of the seal assembly (160), the seal assembly (160) comprising a pump seal housing (164), a pump seal (174) and a pump shaft (170) and receiving cooled cooking fluid from the cooling loop (180) and outputting the cooled cooking fluid to the gear portion (121) (Figures 12-16; paragraphs [0228], [0233] and [0234]),
wherein the seal cavity (166) surrounds the pump shaft (170) and the cooled cooking fluid flows along the pump shaft (170) through the seal cavity (166) before returning to a gear cavity (inside 121) (Figures 12-16; paragraphs [0228], [0233] and [0234]),
wherein the cooling loop (180) is disposed between the motor (150) and the gear portion (121) and cools fluid passing through the serviceable pump (Figures 12-16; paragraphs [0233] and [0234]), and
wherein the cooling loop (180) substantially surrounds the pump shaft (170) (Figures 12-16; paragraphs [0233] and [0234]).
Savage is silent as to lubrication for the pump gears, though it likely is required for the disclosed designs.  Teruyama teaches a pump comprising:
a gear portion further including a channel (63, 64, 67, 68) disposed beneath at least one gear (at least one of 47, 50) of interlocking gears (47, 50), the channel receiving at least a portion of received fluid using a pressure created by a movement of the at least one gear (at least one of 47, 50) (Figures 4-10; col. 5 line 48 - col. 6 line 8, wherein movement of the at least one gear causes a vacuum pressure resulting in the suction of oil into the suction chamber which circulates oil through the conduits and onto the channel) and the at least one channel (63, 64, 67, 68) disposed beneath at least one of the plurality of interlocked gears (47, 50) and adapted to receive a portion of the received pumped fluid to lubricate the at least one of the plurality of interlocked gears (47, 50) (Figures 4-10; col. 5 line 48 - col. 6 line 8).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Savage with the lubrication path taught by Teruyama in order to provide lubrication to the gear portion, which reduces wear, without the need for an external oil pump.
Claims 7- 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2017/0095117 to Savage in view of U.S. Patent 4,859,161 to Teruyama and U. S. Patent 8,497,691 to Behle.
Referring to claim 7, Savage and Teruyama teach a pump comprising all the limitations of claim 2, as detailed above, Savage teaches a loop through the filter, the pump, the cooling loop and then back into the system, but does not teach an oil quality sensor in this loop.  Teruyama does not teach an oil quality sensor.  Behle teaches a system comprising:
an oil quality sensor (100) disposed in a loop through a filter (30, 35), a pump (65) and which then leads back into a system and adapted to determine a quality of oil circulating within the loop (Fig. 2; col. 3 lines 41-64).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Savage with the sensor taught by Behle in order to sense when the oil needs to be changed (col. 1 lines 17-19).
Referring to claims 8-11, Savage teaches a serviceable pump assembly for circulating a cooking fluid within a controlled cooking system, the serviceable pump assembly (Figures 12-16; paragraphs [0082] and [0083]), comprising:
a motor (150) (Figures 12-16; paragraph [0225]);
a gear portion (121) operatively coupled to the motor (150) receiving the cooking fluid from and outputting the cooking fluid to a fryer vat (14) of the controlled cooking system, wherein the gear portion (121) comprises a plurality of interlocking gears (123a, 123b) pushing received cooking fluid through the gear portion (Figures 2, 3 and 12-16; paragraphs [0082], [0083] and [0234]);
a cooling loop (180) in fluid connection with the gear portion (121) at a first end of the cooling loop (180), the cooling loop (180) adapted to cool the cooking fluid received from the gear portion (121), the cooling loop (180) connected to a seal assembly (160), the seal assembly (160) including at least one cooling fin (164a) adapted to cool the fluid (Figures 12-16; paragraphs [0232]-[0234] wherein since the fins cool the seal assembly they also cool the fluid inside the assembly),
a pump shaft (170) disposed between the motor (150) and the gear portion (121) and translating forces from the motor (170) to the gear portion (121), the pump shaft (170) being substantially surrounded by the cooling loop (180) (Figures 12-16; paragraph [0226]);
the seal assembly (160) including a seal cavity (166) in fluid connection with the cooling loop (180) at a first end of the seal assembly (160) and the gear portion (121) at a second end of the seal assembly (160), the seal assembly (160) receiving cooled cooking fluid from the cooling loop (180) and outputting the cooled cooking fluid to the gear portion (121), wherein the seal cavity (166) surrounds the pump shaft (170) and the cooled cooking fluid flows along the pump shaft (170) through the seal cavity (166) before returning to a gear cavity (cavity inside 121) (Figures 12-16; paragraphs [0233] and [0234]).
Savage teaches a plurality of interlocking gears (123a, 123b) pushing received cooking fluid through the gear portion (121) (Figures 1, 2 and 12-16; paragraph [0225]), but Savage is silent as to lubrication for the pump gears, though it likely is required for the disclosed designs.  Teruyama teaches a pump comprising:
a gear portion further including a channel (63, 64, 67, 68) disposed beneath at least one gear, the channel receiving at least a portion of the fluid using a pressure created by a movement of the at least one gear (Figures 4-10; col. 5 line 48 - col. 6 line 8, wherein movement of the at least one gear causes a vacuum pressure resulting in the suction of oil into the suction chamber which circulates oil through the conduits and onto the channel) and the at least one channel (63, 64, 67, 68) disposed beneath at least one of the plurality of interlocked gears (47, 48) and adapted to receive a portion of the received pumped fluid to lubricate the at least one of the plurality of interlocked gears (47, 48) (Figures 4-10; col. 5 line 48 - col. 6 line 8).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Savage with the lubrication path taught by Teruyama in order to provide lubrication to the gear portion, which reduces wear, without the need for an external oil pump.
Savage teaches a loop through the filter, the pump, the cooling loop and then back into the system, but does not teach an oil quality sensor in this loop.  Behle teaches a system comprising:
an oil quality sensor (100) disposed in a loop through a filter (30, 35), a pump (65) and which then leads back into a system and adapted to determine a quality of oil circulating within the loop (Fig. 2; col. 3 lines 41-64).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Savage with the sensor taught by Behle in order to sense when the oil needs to be changed (col. 1 lines 17-19).
Referring to claims 13-15, Savage and Teruyama teach a pump comprising all the limitations of claim 12, as detailed above, Savage teaches a loop through the filter, the pump, the cooling loop and then back into the system, but Savage and Teruyama do not teach an oil quality sensor in this loop.  Behle teaches a system comprising:
a cooking fluid quality sensor (100) disposed in a fluid path and a portion of the cooking fluid flows from a gear portion (65) through a loop and the fluid quality sensor (100) and back to the gear portion (65) of the serviceable pump, wherein the cooking fluid is cooking oil and the fluid quality sensor (100) is an oil quality sensor, and
wherein the fluid quality sensor (100) is a capacitive oil quality sensor measuring a capacitance of the oil thereby measuring a percentage of total polar material (TPM) (Fig. 2; col. 3 lines 41-64 and col. 4 lines 46-57).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Savage with the sensor taught by Behle in order to sense when the oil needs to be changed (col. 1 lines 17-19).

Response to Arguments
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive. 
Applicant argues Savage does not teach “the cooling loop connected to a seal assembly, the seal assembly having a at least one cooling fin adapted to cool the cooking fluid”.  Applicant goes on to argue that Savage teaches away from such an arrangement because Savage also teaches a coupling 176 with vanes 177 to provide an air flow over the seal hosing.  However, as detailed above, the cooling loop 180 is connected to seal assembly 164 which includes fins 164a to cool the cooking fluid. The Examiner fails to see how the teaching of the vanes 177 in the coupling 176 teach away from the use of fins, especially given Savage actually teaches the use of fins anyway.
Applicant argues that Savage does not teach a channel disposed beneath at least one gear, but the rejection above does not rely on Savage for teaching this recitation.  Applicant further argues that Teruyama also does not teach this claimed channel because instead in Teruyama, “oil passes through the tooth spaces of the gears and is circulated around the chamber of the gear pump. Teruyama uses the tooth space of the gears to lubricate the gear pump. Teruyama does not and cannot teach or suggest Applicant’s claimed channel beneath at least one gear”.  However, as explained above, it is the movement of the gears that causes the suction vacuum that pulls fluid into the suction chamber and then circulates the fluid through the “channel beneath at least one gear” as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746